Per Curiam:

This case comes to this court upon reserved questions from the circuit court of the first judicial *215circuit. Tbe defendant Avas charged by indictment Avith tbe crime of robbery in tbe first degree. He demurred to the indictment upon tbe grounds (1) that said indictment does not state facts sufficient to constitute any offense against tbe laws of tbe Territory of Hawaii; .(2) that said indictment is insufficient in that it does not allege that tbe said assault AAras made with intent to steal or rob. Tbe demurrer was overruled. When tbe case came on for trial and after tbe jury was impaneled and sworn and tbe first witness for tbe prosecution was swoim tbe defendant objected to any and all evidence being admitted upon tbe same grounds set forth in tbe demurrer. Tbe circuit judge being of the opinion that tbe gravity of tbe questions involved made it advisable to reserve tbe questions of law raised by said objection for tbe consideration of this court reserved tbe following questions: (1) Does tbe indictment set forth facts sufficient to constitute an offense under tbe laws of tbe Territory of Hawaii; (2) Does tbe indictment sufficiently allege the crime of robbery?
W. II. Heen, City and County Attorney, and H. E. Stafford, Second Deputy City and County Attorney, for tbe Territory.
B. J. O’Brien for defendant.
Prom tbe foregoing statement it is apparent that tbe circuit court in overruling tbe demurrer decided tbe identical questions now presented to us for answers. Tbe circuit court having already decided tbe questions now presented this court must decline to answer them.
Tbe reserved questions are returned to tbe circuit court unanswered with instructions to proceed with tbe trial.